Bleckley, Justice.
That there is some degree of doubt and obscurity as to who was the perpetrator of this homicide is not to be denied. It is a case on which earnest, thoughtful minds, honestly seeking after truth, might differ. The evidence is not plainly insufficient to sustain the verdict, and being circumstantial, it was, under the law, for the reasoning powers of a jury, rather than for those of a reviewing court, to work out the conclusion. The weighing of such evidence, especially where it is conflicting, and some of it of doubtful credibility, can be best done by a jury of the vicinage; and what they promulgate by their verdict as the value of the whole, and as the ultimate truth of the matter in controversy, ought to be accepted. No error of the presiding judge in the course of the trial is complained of. Only the *93inference of the jury from the various proven facts is impeached ; and thus we are brought face to face with the solitary question whether we shall overthrow the verdict or sustain it. We do the latter.
Judgment affirmed.